DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 2, 7, 8, 11, 12, 14, 16, 17, 20, 66, 69-71, 75-78, 80, 82, 88, 97, 99, 101-103, 105, 106, 108, and 115 are pending. 
Applicant’s election without traverse of Group I, claims  1, 2, 7, 8, 11, 12, 14, 16, 17, 20, 66, 69-71, 75-78, 80, 82, 88, 97, 99, 101-103, 105, 106, 108 in the reply filed on 8/12/2022 is acknowledged.
Applicant elects the following species without traverse ii) Claim 12 - (a) above the reference immune-score expression level, wherein the individual's responsiveness to treatment with the PD-L1 binding antagonist therapy is significantly improved relative to the individual's responsiveness to treatment with the non-PD-L1 binding antagonist therapy;  (iii) Claim 14 - overall survival (OS); (iv) Claim 16 - (a) an average of the expression level of each of PD-L1, CXCL9, and IFNG;  (v) Claim 17 - the average of the expression level of each of PD-L1, CXCL9, and IFNG is an average of a normalized expression level of each of PD-L1, CXCL9, and IFNG; (vi) Claim 66 - an increase in OS; 
(vii) Claim 71 - RT-qPCR;  (viii) Claim 75 - a tissue sample;  (ix) Claim 78 - a formalin-fixed and paraffin-embedded (FFPE) sample;  (x) Claim 80 - a lung cancer;  (xi) Claim 82 - (a) the lung cancer is a non-small cell lung cancer (NSCLC);  (xii) Claim 86 - Applicant respectfully submits that this species election requirement is moot in view of the cancellation of claim 86;  (xiii) Claim 88 - atezolizumab;  (xiv) Claim 89 - Applicant respectfully submits that this species election requirement is moot in view of the cancellation of claim 89;  (xv) Claim 97 - the anti-PD-L1 antibody comprises: (a) a VH domain comprising the amino acid sequence of SEQ ID NO: 16; and (b) a VL domain comprising the amino acid sequence of SEQ ID NO: 17;  (xvi) Claim 99 - a chemotherapeutic agent;  (xvii) Claim 100 - Applicant respectfully submits that this species election requirement is moot in view of the cancellation of claim 100;  (xviii) Claim 103 - a monotherapy;  (xix) Claims 106 - a chemotherapeutic agent; and  (xx) Claim 108 - carboplatin and paclitaxel.
Claim 115 is  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2022.
Priority
	The instant application was filed 10/03/2019 and is a continuation of PCT/US2018/027561, filed 04/13/2018 which claims priority from provisional application 62628227 , filed 02/08/2018 and claims priority from provisional application 62485874 , filed 04/14/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/2020, 8/12/2022 are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 1, 2, 7, 8, 11, 12, 14, 16, 17, 20, 66, 69-71, 75-78, 80, 82, 88, 97, 99, 101-103, 105, 106, 108 are objected to because of the following informalities: 
Claim 1 is objected to as it recites “PD-L1,” “CXCL9,” “IFNG,” “HVR-H1,” “HVR-H2,” “HVR-H3,”  “HVR-L1,” “HVR-L2,” “HVR-L3,”but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claim 2 is objected to as it recites “PD-L1,” “CXCL9,” “IFNG,” “HVR-H1,” “HVR-H2,” “HVR-H3,”  “HVR-L1,” “HVR-L2,” “HVR-L3,”but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claim 7 is objected to as it recites “PD-L1,” “CXCL9,” “IFNG,” “HVR-H1,” “HVR-H2,” “HVR-H3,”  “HVR-L1,” “HVR-L2,” “HVR-L3,”but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claim 66 is objected to as it recites “OS or PFS,”  but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claim 71  is objected to as it recites “SAGE,” “ISH,” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claim 97 is objected to as it recites “VH,” “VL,” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 2, 7, 8, 11, 12, 14, 16, 17, 20, 66, 69-71, 75-78, 80, 82, 88, 97, 99, 101-103, 105, 106, 108 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
 does not reasonably provide enablement for any sample, any subject any individual or any reference immune score.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
	Independent claim 1 is drawn to a method of identifying and treating an individual having a cancer who may benefit from a treatment comprising a PD-L1 binding antagonist, the method comprising; (a) determining the expression level of PD-L1, CXCL9, and IFNG in a sample from the individual and determining an immune-score expression level of PD-L1, CXCL9, and IFNG, wherein [[an]] the immune-score expression level of PD-L1, CXCL9, and IFNG in the sample [[that]] is above a reference immune-score expression level, thereby identifying identifies the individual as one who may benefit from a treatment comprising the [[a]] PD-L1 binding antagonist, wherein the reference immune-score expression level is an immune-score expression level of PD-L1, CXCL9, and IFNG in a reference population; and (b) administering an effective amount of the PD-L1 binding antagonist to the individual identified in step (a) as being one who may benefit from a treatment comprising the PD-L1 binding antagonist, wherein the PD-L1 binding antagonist is an anti-PD-L1 antibody comprising the following hypervariable regions (HVRs): (i) an HVR-H1 sequence of GFTFSDSWIH (SEQ ID NO: 9); (ii) an HVR-H2 sequence of AWISPYGGSTYYADSVKG (SEQ ID NO: 10); (iii) an HVR-H3 sequence of RHWPGGFDY (SEQ ID NO: 11); (iv) an HVR-L1 sequence of RASQDVSTAVA (SEQ ID NO: 12); (v) an HVR-L2 sequence of SASFLYS (SEQ ID NO: 13); and (vi) an HVR-L3 sequence of QQYLYHPAT (SEQ ID NO: 14).
	Independent claim 2 is drawn to a method for selecting a therapy for, and treating, an individual having a cancer, the method comprising: () determining the expression level of PD-L1, CXCL9, and IFNG in a sample from the individual and determining an immune-score expression level of PD-L1, CXCL9, and IFNG, wherein [[an]] the immune-score expression level of PD-L1, CXCL9, and IFNG in the sample [[that]] is above a reference immune-score expression level, thereby identifying identifies the individual as one who may benefit from a treatment comprising the [[a]] PD-L1 binding antagonist, wherein the reference immune-score expression level is an immune-score expression level of PD-L1, CXCL9, and IFNG in a reference population; and (b) administering an effective amount of the PD-L1 binding antagonist to the individual identified in step (a) as being one who may benefit from a treatment comprising the PD-L1 binding antagonist, wherein the PD-L1 binding antagonist is an anti-PD-L1 antibody comprising the following HVRs: (i) an HVR-H1 sequence of GFTFSDSWIH (SEQ ID NO: 9); (ii) an HVR-H2 sequence of AWISPYGGSTYYADSVKG (SEQ ID NO: 10); (iii) an HVR-H3 sequence of RHWPGGFDY (SEQ ID NO: 11); (iv) an HVR-L1 sequence of RASQDVSTAVA (SEQ ID NO: 12); (v) an HVR-L2 sequence of SASFLYS (SEQ ID NO: 13); and (vi) an HVR-L3 sequence of QQYLYHPAT (SEQ ID NO: 14).
Independent claim 7 is drawn to a method of treating an individual having a cancer, the method comprising administering to the individual an effective amount of a PD-L1 binding antagonist, wherein prior to treatment the expression level of PD-L1, CXCL9, and IFNG in a sample from the individual has been determined and an immune-score expression level of PD-L1, CXCL9, and IFNG in the sample that is above a reference immune- score expression level has been determined, wherein the reference immune-score expression level is an immune-score expression level of PD-L1, CXCL9, and IFNG in a reference population, wherein the PD-L1 binding antagonist is an anti-PD-L1 antibody comprising the following HVRs: (i) an HVR-H1 sequence of GFTFSDSWIH (SEQ ID NO: 9); (ii) an HVR-H2 sequence of AWISPYGGSTYYADSVKG (SEQ ID NO: 10); (iii) an HVR-H3 sequence of RHWPGGFDY (SEQ ID NO: 11); (iv) an HVR-L1 sequence of RASQDVSTAVA (SEQ ID NO: 12); (v) an HVR-L2 sequence of SASFLYS (SEQ ID NO: 13); and (vi) an HVR-L3 sequence of QQYLYHPAT (SEQ ID NO: 14).
Claim 8 depends from claim 7 and draws the invention to wherein the immune-score expression level of PD- L1, CXCL9, and IFNG in the sample is in the top 80th percentile of the immune-score expression level of PD- L1, CXCL9, and IFNG in the reference population.
Claim 11 depends from claim 7 and draws the invention to wherein the reference population is a population of individuals having the cancer, the population of individuals consisting of a first subset of individuals who have been treated with a PD-L1 binding antagonist therapy and a second subset of individuals who have been treated with a non-PD-L1 binding antagonist therapy, wherein the non-PD-L1 binding antagonist therapy does not comprise any  PD-L1 binding antagonist.
	Claim 12 depends from claim 11 and draws the invention to wherein the reference immune-score expression level significantly separates each of the first and second subsets of individuals based on a significant difference between an individual's responsiveness to treatment with the PD-L1 binding antagonist therapy and an individual's responsiveness to treatment with the non-PD-L1 binding antagonist therapy: (a) above the reference immune-score expression level, wherein the individual's responsiveness to treatment with the PD-L1 binding antagonist therapy is significantly improved relative to the individual's responsiveness to treatment with the non-PD-L1 binding antagonist therapy; or (b) below the reference immune-score expression level, wherein the individual's responsiveness to treatment with the non-PD-L1 binding antagonist therapy is significantly improved relative to the individual's responsiveness to treatment with the PD-L1 binding antagonist therapy.
Claim 14 depends from claim 12 and draws the invention to wherein responsiveness to treatment is an increase in progression-free survival (PFS) or overall survival (OS).
Claim 16 depends from claim 7 and draws the invention to wherein the immune-score expression level of PD- L1, CXCL9, and IFNG is:(a) an average of the expression level of each of PD-L1, CXCL9, and IFNG; (b) a median of the expression level of each of PD-L1, CXCL9, and IFNG; or (c) a pre-assigned expression level of PD-L1, CXCL9, and IFNG.
	Claim 17 depends from claim 16 and draws the invention to wherein the average of the expression level of each of PD-L1, CXCL9, and IFNG is an average of a normalized expression level of each of PD-L1, CXCL9, and IFNG or the median of the expression level of each of PD-L1, CXCL9, and IFNG is a median of a normalized expression level of each of PD-L1, CXCL9, and IFNG.
Claim 20 depends from claim 17 and draws the invention to wherein the normalized expression level of each of PD-L1, CXCL9, and IFNG is the expression level of each of PD-L1, CXCL9, and IFNG normalized to a reference gene.
Claim 66 depends from claim 7 and draws the invention to wherein benefit from the treatment comprising the  PD-L1 binding antagonist is an increase in OS or PFS.
Claim 69 depends from claim 7 and draws the invention to wherein the expression level is a nucleic acid expression level.
	Claim 70 depends from claim 69 and draws the invention to wherein the nucleic acid expression level is an mRNA expression level.
	Claim 71 depends from claim 70 and draws the invention to wherein the mRNA expression level is determined by RNA-seq, RT-qPCR, qPCR, multiplex qPCR or RT-qPCR, microarray analysis, SAGE, MassARRAY technique, ISH, or a combination thereof.
Claim 75 depends from claim 7 and draws the invention to wherein the sample is a tissue sample, a cell sample, a whole blood sample, a plasma sample, a serum sample, or a combination thereof.
	Claim 76 depends from claim 75 and draws the invention to wherein the tissue sample is a tumor tissue sample.
Claim 77 depends from claim 76 and draws the invention to wherein the tumor tissue sample comprises tumor cells, tumor-infiltrating immune cells, stromal cells, or a combination thereof.
	Claim 78 depends from claim 76 and draws the invention to wherein the tumor tissue sample is a formalin- fixed and paraffin-embedded (FFPE) sample, an archival sample, a fresh sample, or a frozen sample.
Claim 80 depends from claim 7 and draws the invention to wherein the cancer is selected from the group consisting of a lung cancer, a kidney cancer, a bladder cancer, a breast cancer, a colorectal cancer, an ovarian cancer, a pancreatic cancer, a gastric carcinoma, an esophageal cancer, a mesothelioma, a melanoma, a head and neck cancer, a thyroid cancer, a sarcoma, a prostate cancer, a glioblastoma, a cervical cancer, a thymic carcinoma, a leukemia, a lymphoma, a myeloma, a mycosis fungoides, a merkel Merkel cell cancer, or a hematologic malignancy.
Claim 82 depends from claim 80 and draws the invention to wherein: (a) the lung cancer is a non-small cell lung cancer (NSCLC); (b) the kidney cancer is a renal cell carcinoma (RCC); (c) the bladder cancer is an urothelial bladder cancer (UBC); or (d) the breast cancer is a triple negative breast cancer (TNBC).
Claim 88 depends from claim 7 and draws the invention to wherein the anti-PD-L1 antibody is selected from the group consisting of atezolizumab. (MPDL3280A), MSB0010718C, MDX 1105, and MEDH736.
Claim 97 depends from claim 7 and draws the invention to wherein the anti-PD-L1 antibody comprises: (a) a VH domain comprising the amino acid sequence of SEQ ID NO: 16; and (b) a VL domain comprising the amino acid sequence of SEQ ID NO: 17.
Claim 99 depends from claim 11 and draws the invention to wherein the non-PD-L1 binding antagonist is an anti-neoplastic agent, a chemotherapeutic agent, a growth inhibitory agent, an anti-angiogenic agent, a radiation therapy, or a cytotoxic agent.
Claim 101 depends from claim 7 and draws the invention to wherein the individual has not been previously treated for the cancer.
Claim 102 depends from claim 101 and draws the invention to wherein the individual has not been previously administered a PD-L1 binding antagonist.
Claim 103 depends from claim 7 and draws the invention to wherein the treatment comprising the [[a]] PD-L1 binding antagonist is a monotherapy or a combination therapy.
Claim 105 depends from claim 7 and draws the invention to further comprising administering to the individual an effective amount of an additional therapeutic agent.
Claim 106 depends from claim 105 and draws the invention to wherein the additional therapeutic agent is an anti-neoplastic agent, a chemotherapeutic agent, a growth inhibitory agent, an anti-angiogenic agent, a radiation therapy, a cytotoxic agent, or a combination thereof.
Claim 108 depends from claim 106 and draws the invention to wherein: (a) the chemotherapeutic agent is carboplatin; paclitaxel; or carboplatin and paclitaxel; or (b) the anti-angiogenic agent is an anti-VEGF antibody.
The amount of direction or guidance and the Presence and absence of working examples.
	The specification teaches, “As used herein, the terms "individual," "patient," and "subject" are used interchangeably and refer to  any single animal, more preferably a mammal (including such non-human animals as, for example, dogs,   cats, horses, rabbits, zoo animals, cows, pigs, sheep, and non-human primates) for which treatment is desired. In certain embodiments, the individual, patient, or subject is a human.”  Thus the claims encompass any subject of any species.
	The specification teaches, “An effective amount herein may vary according to factors such as the disease state, age, sex, and weight of the  individual, and the ability of the antibody to elicit a desired response in the subject. An effective amount is  also one in which any toxic or detrimental effects of the treatment are outweighed by the therapeutically beneficial effects.”
	Example 1 is limited to human patients with NSCLC.  It is limited to the use of RNA detection in tumor samples.  While example 1 recites, “immune-score expression levels” based on PD-L1, CXCL9 and INFG, but provides no direction on how this is determined.  Further it suggests tumors with the highest immune score expression levels fared better with atezolizumab treatment than those with the lowest immune score expression.  
	Example 2 is limited to human patients with NSCLC.  It is limited to the use of RNA detection in tumor samples.  While example 2 recites, “immune-score expression levels” based on PD-L1, CXCL9 and INFG, but provides no direction on how this is determined.  Further it suggests tumors with the highest immune score expression levels fared better with atezolizumab treatment than those with the lowest immune score expression.  
Example 3 is limited to human patients with UBC.  It is limited to the use of RNA detection in tumor samples.  While example 3 recites, “immune-score expression levels” based on PD-L1, CXCL9 and INFG, but provides no direction on how this is determined.  Further it suggests tumors with the highest immune score expression levels fared better with atezolizumab treatment than those with the lowest immune score expression.  
Example 4 is limited to human patients with RCC.  It is limited to the use of RNA detection in tumor samples.  While example 4 recites, “immune-score expression levels” based on PD-L1, IFNG, GMB, CD8A and PD-1, but provides no direction on how this is determined.  Further it suggests tumors with the highest immune score expression levels fared better with atezolizumab treatment than those with the lowest immune score expression.  
Example 5 is limited to human patients with TNBC.  It is limited to the use of RNA detection in tumor samples.  While example 5 recites, “immune-score expression levels” based on PD-L1, CXCL1 and INFG, but provides no direction on how this is determined.  Further it suggests tumors with the highest immune score expression levels fared better with atezolizumab treatment than those with the lowest immune score expression.  
Example 6 is limited to human patients with NSCLC.  It is limited to the use of RNA detection in tumor samples.  While example 6 recites, “immune-score expression levels” based on PD-L1, CXCL1 and INFG, but provides no direction on how this is determined.  Further it suggests tumors with the highest immune score expression levels did not fare better with atezolizumab, carboplatin and paclit3axel (ACP) treatment than those with BCP.  
Example 7 is limited to human patients with MuLC.  It is limited to the use of RNA detection in tumor samples.  While example 7 recites, “immune-score expression levels” based on PD-L1, CXCL1 and INFG, but provides no direction on how this is determined.  Further it suggests tumors with the highest immune score expression levels were correlated with  better with atezolizumab treatment than those with the lowest immune score expression.  
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable.
The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Saito-Hisaminato et al. (DNA research (2002) volume 9, pages 35-45) teaches that gene expression is not predictable across different human tissues.
Greenbaum et al (Genome Biology 2003, volume 4, article 117, pages 1-8) teaches that protein and mRNA levels are not predictably correlated (see abstract).  Greenbaum teaches the same mRNA expression levels can be accompanied by upto 20 fold differences in protein levels (page 4, 1st column, 1st full paragraph).  Greenbaum et al further teaches there are 3 reasons for a lack of correlation between mRNA and protein levels.  First there is post-transcriptional regulation of protein synthesis.  Second, proteins have different half-lives than mRNA.  Third, there is a significant amount of error in the determination of protein and mRNA levels (see page 4, 2nd column, 1st full paragraph).  
May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between anything that can be considered an immune response score expression level higher than a reference immune response score expression level of any sample from any species.  Experimentation would be replete with unpredictable trial and error analysis because the specification does not teach how to calculate an immune response score expression level. Further the teachings of the specification are limited to analysis of RNA from tumor samples.  The art demonstrates genes are differentially expressed in different tissues, one of skill in the art would have to recruit an enormous population of ethnically diverse patients of the recited diseases and disease-free controls and determine the association of the mutation with the recited diseases.  .  One of skill in the art would thus have to determine if expression genes in any tissue for any species is correlated with response to anti-PD-L1 antibody required of the claim in the same or other species.
	Further the art teaches homologs from different species have different evolutionary pressures.
	 Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation to determine if expression of any of the recited genes or homologs in any species is correlated with response to treatment with   PD-L1 binding antagonist is an anti-PD-L1 antibody comprising the following hypervariable regions (HVRs): (i) an HVR-H1 sequence of GFTFSDSWIH (SEQ ID NO: 9); (ii) an HVR-H2 sequence of AWISPYGGSTYYADSVKG (SEQ ID NO: 10); (iii) an HVR-H3 sequence of RHWPGGFDY (SEQ ID NO: 11); (iv) an HVR-L1 sequence of RASQDVSTAVA (SEQ ID NO: 12); (v) an HVR-L2 sequence of SASFLYS (SEQ ID NO: 13); and (vi) an HVR-L3 sequence of QQYLYHPAT (SEQ ID NO: 14)
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
Claims 1, 2, 7, 8, 11, 12, 14, 16, 17, 20, 66, 69-71, 75-78, 80, 82, 88, 97, 99, 101-103, 105, 106, 108 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 is drawn to a method of identifying and treating an individual having a cancer who may benefit from a treatment comprising a PD-L1 binding antagonist, the method comprising; (a) determining the expression level of PD-L1, CXCL9, and IFNG in a sample from the individual and determining an immune-score expression level of PD-L1, CXCL9, and IFNG, wherein [[an]] the immune-score expression level of PD-L1, CXCL9, and IFNG in the sample [[that]] is above a reference immune-score expression level, thereby identifying identifies the individual as one who may benefit from a treatment comprising the [[a]] PD-L1 binding antagonist, wherein the reference immune-score expression level is an immune-score expression level of PD-L1, CXCL9, and IFNG in a reference population; and (b) administering an effective amount of the PD-L1 binding antagonist to the individual identified in step (a) as being one who may benefit from a treatment comprising the PD-L1 binding antagonist, wherein the PD-L1 binding antagonist is an anti-PD-L1 antibody comprising the following hypervariable regions (HVRs): (i) an HVR-H1 sequence of GFTFSDSWIH (SEQ ID NO: 9); (ii) an HVR-H2 sequence of AWISPYGGSTYYADSVKG (SEQ ID NO: 10); (iii) an HVR-H3 sequence of RHWPGGFDY (SEQ ID NO: 11); (iv) an HVR-L1 sequence of RASQDVSTAVA (SEQ ID NO: 12); (v) an HVR-L2 sequence of SASFLYS (SEQ ID NO: 13); and (vi) an HVR-L3 sequence of QQYLYHPAT (SEQ ID NO: 14).
	Independent claim 2 is drawn to a method for selecting a therapy for, and treating, an individual having a cancer, the method comprising: () determining the expression level of PD-L1, CXCL9, and IFNG in a sample from the individual and determining an immune-score expression level of PD-L1, CXCL9, and IFNG, wherein [[an]] the immune-score expression level of PD-L1, CXCL9, and IFNG in the sample [[that]] is above a reference immune-score expression level, thereby identifying identifies the individual as one who may benefit from a treatment comprising the [[a]] PD-L1 binding antagonist, wherein the reference immune-score expression level is an immune-score expression level of PD-L1, CXCL9, and IFNG in a reference population; and (b) administering an effective amount of the PD-L1 binding antagonist to the individual identified in step (a) as being one who may benefit from a treatment comprising the PD-L1 binding antagonist, wherein the PD-L1 binding antagonist is an anti-PD-L1 antibody comprising the following HVRs: (i) an HVR-H1 sequence of GFTFSDSWIH (SEQ ID NO: 9); (ii) an HVR-H2 sequence of AWISPYGGSTYYADSVKG (SEQ ID NO: 10); (iii) an HVR-H3 sequence of RHWPGGFDY (SEQ ID NO: 11); (iv) an HVR-L1 sequence of RASQDVSTAVA (SEQ ID NO: 12); (v) an HVR-L2 sequence of SASFLYS (SEQ ID NO: 13); and (vi) an HVR-L3 sequence of QQYLYHPAT (SEQ ID NO: 14).
Independent claim 7 is drawn to a method of treating an individual having a cancer, the method comprising administering to the individual an effective amount of a PD-L1 binding antagonist, wherein prior to treatment the expression level of PD-L1, CXCL9, and IFNG in a sample from the individual has been determined and an immune-score expression level of PD-L1, CXCL9, and IFNG in the sample that is above a reference immune- score expression level has been determined, wherein the reference immune-score expression level is an immune-score expression level of PD-L1, CXCL9, and IFNG in a reference population, wherein the PD-L1 binding antagonist is an anti-PD-L1 antibody comprising the following HVRs: (i) an HVR-H1 sequence of GFTFSDSWIH (SEQ ID NO: 9); (ii) an HVR-H2 sequence of AWISPYGGSTYYADSVKG (SEQ ID NO: 10); (iii) an HVR-H3 sequence of RHWPGGFDY (SEQ ID NO: 11); (iv) an HVR-L1 sequence of RASQDVSTAVA (SEQ ID NO: 12); (v) an HVR-L2 sequence of SASFLYS (SEQ ID NO: 13); and (vi) an HVR-L3 sequence of QQYLYHPAT (SEQ ID NO: 14).
Thus the claims require determining an immune-score expression level of PD-L1, CXCL9 and IFNG in any sample from any tissue to identify any subject of any species for an effective amount of a PD-L1 binding agonist..
Review and searching of the specification did not reveal any specific guidance on how to how to determine an immune-score expression level of PD-L1, CXCL9 and IFNG or a reference immune-score expression.  The specification provides no limiting definition of effective amount.  The specification provides several examples of what an effective amount could entail and outcomes.    However, the specification provides no clear written description of what is required.  
Further claim 11 which was amended to depend from claim 7requires, “wherein the reference population is a population of individuals having the cancer, the population of individuals consisting of a first subset of individuals who have been treated with a PD-L1 binding antagonist therapy and a second subset of individuals who have been treated with a non-PD-L1 binding antagonist therapy, wherein the non-PD-L1 binding antagonist therapy does not comprise a PD-L1 binding antagonist.”  Claim 12 depends from claim 11 and requires, “wherein the reference immune-score expression level significantly separates each of the first and second subsets of individuals based on a significant difference between an individual's responsiveness to treatment with the PD-L1 binding antagonist therapy and an individual's responsiveness to treatment with the non-PD-L1 binding antagonist therapy above the reference immune- score expression level, wherein the individual's responsiveness to treatment with the PD-L1 binding antagonist therapy is significantly improved relative to the individual's responsiveness to treatment with the non-PD-L1 binding antagonist therapy.”  The specification does not specifically provide how the limitations of claim 12 are met by a single reference immune- score expression level.  
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable.
The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Saito-Hisaminato et al. (DNA research (2002) volume 9, pages 35-45) teaches that gene expression is not predictable across different human tissues.
Greenbaum et al (Genome Biology 2003, volume 4, article 117, pages 1-8) teaches that protein and mRNA levels are not predictably correlated (see abstract).  Greenbaum teaches the same mRNA expression levels can be accompanied by upto 20 fold differences in protein levels (page 4, 1st column, 1st full paragraph).  Greenbaum et al further teaches there are 3 reasons for a lack of correlation between mRNA and protein levels.  First there is post-transcriptional regulation of protein synthesis.  Second, proteins have different half-lives than mRNA.  Third, there is a significant amount of error in the determination of protein and mRNA levels (see page 4, 2nd column, 1st full paragraph).  
May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
Thus the claims lack adequate written description of how to determine written description for the breadth of the independent claims and dependent claim 11 and 12 with respect to how to determine a immune- score expression level for the recited genes or reference immune- score expression level in any sample from any species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, 8, 11, 12, 14, 16, 17, 20, 66, 69-71, 75-78, 80, 82, 88, 97, 99, 101-103, 105, 106, 108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 , 2 and  7 recite, “determining an immune score expression level”  and “reference immune score expression level. While the specification provides antecedent basis for this limitation it does not teach how an” immune score expression level”  or “reference immune score expression level” is calculated or determined.  Thus the metes and bounds of the claim are vague and unclear.  
Claim 71 recites, “MassARRAY.”    MPEP 2173.05 (u) states, “trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.”
Claim 88 recites, “atezolizumab.” PEP 2173.05 (u) states, “trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 14, 16-17, 20, 66, 69-71, 75-78, 80, 82, 88, 97, 103is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbst (Nature (2014) volume 515, pages 563-567 and supplemental data) as evidenced by Powles (Journal for ImmunoTherapy of Cancer 2015, 3(Suppl 2):P83) and Maecker (WO2013/181452)..
The specification provides no limiting definition or guidance on how to calculate an immune score expression level.  
Powles teaches atezolizumab is (MPDL3280a; anti-PD-L1) (title). Maecker teaches atezolizumab has the amino acid sequence recited in the claims (SEQ ID NO  9. 10, 11, 12, 13, 14, 16, 17).  
Herbst teaches the detection of the recited genes  and comparison to a control level and treatment with an effective amount of MPDL3280A.
Herbst provides a teaching of predictive correlated to the response of MPDL3280A in cancer patients (title).  Herbst teaches, “Here we show that across multiple cancer types, responses (as evaluated by Response Evaluation Criteria in Solid
Tumours, version 1.1)were observed in patients with  tumours expressing high levels of PD-L1, especially when PD-L1 was expressed by tumour-infiltrating immune cells.” (abstract).
	Herbst teaches, “We compared results obtained for pre-treatment NSCLC tumours with those for renal cell carcinoma and melanoma (Extended Data Fig. 6). Although the expression of PD-L1 in MPDL3280A-responsive patients was a common feature, other aspects of the immune microenvironment appeared different. In melanoma, pre-treatment tumours in responding patients demonstrated elevated expression of IFN-γ as well as IFNγ- inducible genes (for example, IDO1 and CXCL9). These associations were weaker in patients with NSCLC or renal cell carcinoma.” (page 565, 1st column, last full paragraph).
Thus Herbst anticipates claims 1, 2, 7.
With regards to claim 14, 66 Herbst teaches progression free survival (figure 3).  
With regards to claim 16-17, Herbst teaches median and/or average  of normalized (extended data figure 6).
With regards to claim 69-70, Herbst teaches qRT-PCR (extended data figure 6).
With regards to claims 76-78, Herbst teaches FFPE tumor samples containing tumor cells and tumor infiltrating immune cells (DNA and RNA isolation from FFPE tumor tissue, METHODS).
With regards to claim 80, 82, Herbst teaches NSCLC, melanoma and RCC.
With regards to claims 88 and 97, atezolizumab is (MPDL3280a).
With regards to claim 103, Herbst teaches treatment with only MPDL3280a (atezolizumab).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-8, 14, 16-17, 20, 66, 69-71, 75-78, 80, 82, 88, 97, 103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbst (Nature (2014) volume 515, pages 563-567 and supplemental data) as evidenced by Powles (Journal for ImmunoTherapy of Cancer 2015, 3(Suppl 2):P83) and Maecker (WO2013/181452) and Shen (Cancer Immunol Res; 2(7); 1–9. 2014).
The specification provides no limiting definition or guidance on how to calculate an immune score expression level.  
Powles teaches atezolizumab is (MPDL3280a; anti-PD-L1) (title).  Lee teaches atezolizumab has the amino acid sequence recited in the claims.  
Herbst teaches the detection of the recited genes  and comparison to a control level and treatment with an effective amount of MPDL3280A.
Herbst provides a teaching of predictive correlated to the response of MPDL3280A in cancer patients (title).  Herbst teaches, “Here we show that across multiple cancer types, responses (as evaluated by Response Evaluation Criteria in Solid
Tumours, version 1.1)were observed in patients with  tumours expressing high levels of PD-L1, especially when PD-L1 was expressed by tumour-infiltrating immune cells.” (abstract).
	Herbst teaches, “We compared results obtained for pre-treatment NSCLC tumours with those for renal cell carcinoma and melanoma (Extended Data Fig. 6). Although the expression of PD-L1 in MPDL3280A-responsive patients was a common feature, other aspects of the immune microenvironment appeared different. In melanoma, pre-treatment tumours in responding patients demonstrated elevated expression of IFN-γ as well as IFNγ- inducible genes (for example, IDO1 and CXCL9). These associations were weaker in patients with NSCLC or renal cell carcinoma.” (page 565, 1st column, last full paragraph).
Thus Herbst anticipates claims 1, 2, 7.
Herbst does not specifically teach the use of 80th percentile as cutoff.
However, Shen teaches the use of 75th percentile as a cutoff for high expression (statistical analysis, OF5).
Therefor it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use 75% or greater as a cutoff for high expression.  The artisan would be motivated as Shen specifically teaches the use of 75% as a cutoff for high expression, while Herbst correlates high expression with response to atezolizumab (MPDL3280a) in cancer.  The artisan would have a reasonable expectation of success as the artisan is merely referencing the art for a high cutoff.  
With regards to claim 14, 66 Herbst teaches progression free survival (figure 3).  
Herbst does not teach overall survival.
However, Shen teaches overall survival (OF6, first column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to correlate responsiveness to treatment with overall survival as well as progression free survival.  The artisan would be motivated to determine if progression free survival taught by Herbst results in overall survival.  The artisan would have a reasonable expectation of success as the artisan is merely continuing statistical analysis from PFS to OS.  
With regards to claim 16-17, Herbst teaches median and/or average  of normalized (extended data figure 6).
With regards to claim 69-70, Herbst teaches qRT-PCR (extended data figure 6).
With regards to claims 76-78, Herbst teaches FFPE tumor samples containing tumor cells and tumor infiltrating immune cells (DNA and RNA isolation from FFPE tumor tissue, METHODS).
With regards to claim 80, 82, Herbst teaches NSCLC, melanoma and RCC.
With regards to claims 88 and 97, atezolizumab is (MPDL3280a).
With regards to claim 103, Herbst teaches treatment with only MPDL3280a (atezolizumab).
Claim(s) 1-2, 7, 14, 16-17, 20, 66, 69-71, 75-78, 80, 82, 88, 97, 101-103, 105-106, 108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbst (Nature (2014) volume 515, pages 563-567 and supplemental data) as evidenced by Powles (Journal for ImmunoTherapy of Cancer 2015, 3(Suppl 2):P83) and Maecker (WO2013/181452) and Mok (Annals of Oncology 26 (Supplement 9): ix103–ix106, 2015).
The specification provides no limiting definition or guidance on how to calculate an immune score expression level.  
Powles teaches atezolizumab is (MPDL3280a; anti-PD-L1) (title). Maecker teaches atezolizumab has the amino acid sequence recited in the claims (SEQ ID NO  9. 10, 11, 12, 13, 14, 16, 17).  
Herbst teaches the detection of the recited genes  and comparison to a control level and treatment with an effective amount of MPDL3280A.
Herbst provides a teaching of predictive correlated to the response of MPDL3280A in cancer patients (title).  Herbst teaches, “Here we show that across multiple cancer types, responses (as evaluated by Response Evaluation Criteria in Solid
Tumours, version 1.1)were observed in patients with  tumours expressing high levels of PD-L1, especially when PD-L1 was expressed by tumour-infiltrating immune cells.” (abstract).
	Herbst teaches, “We compared results obtained for pre-treatment NSCLC tumours with those for renal cell carcinoma and melanoma (Extended Data Fig. 6). Although the expression of PD-L1 in MPDL3280A-responsive patients was a common feature, other aspects of the immune microenvironment appeared different. In melanoma, pre-treatment tumours in responding patients demonstrated elevated expression of IFN-γ as well as IFNγ- inducible genes (for example, IDO1 and CXCL9). These associations were weaker in patients with NSCLC or renal cell carcinoma.” (page 565, 1st column, last full paragraph).
Thus Herbst anticipates claims 1, 2, 7.
Herbst does not specifically teach the use of an additional agent or carboplatin and paclitaxel.
However, Mok teaches, “ : Treatment for advanced NSCLC includes platinum ( plat)-based doublet chemotherapy (chemo), bevacizumab (bev), targeted agents for ALK+ or EGFR-mutant tumors and cancer immunotherapy targeting the PD-L1/PD-1 pathway” (background).  The table teaches M130, M131 and M150 all contain carboplatin and paclitaxel.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to treatment with additional agents including carboplatin and paclitaxel. The artisan would be motivated as the prior art suggest the use of carboplatin and paclitaxel with atezolizumab for treatment of NSCLC.  The artisan would have a reasonable expectation of success as the artisan is merely using a known combination of drugs for the treatment of cancer.  
With regards to claim 14, 66 Herbst teaches progression free survival (figure 3).  
With regards to claim 16-17, Herbst teaches median and/or average  of normalized (extended data figure 6).
With regards to claim 69-70, Herbst teaches qRT-PCR (extended data figure 6).
With regards to claims 76-78, Herbst teaches FFPE tumor samples containing tumor cells and tumor infiltrating immune cells (DNA and RNA isolation from FFPE tumor tissue, METHODS).
With regards to claim 80, 82, Herbst teaches NSCLC, melanoma and RCC.
With regards to claims 88 and 97, atezolizumab is (MPDL3280a).
With regards to claim 103, Herbst teaches treatment with only MPDL3280a (atezolizumab).
Claim(s) 1-2, 7, 14, 16-17, 20, 66, 69-71, 75-78, 80, 82, 88, 97, 103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbst (Nature (2014) volume 515, pages 563-567 and supplemental data) as evidenced by Powles (Journal for ImmunoTherapy of Cancer 2015, 3(Suppl 2):P83) and Maecker (WO2013/181452) and McDermott (J Clin Oncol 34:833-842 (march 2016)  and Hess (Gastric Cancer (2016(volume 19, pages 607-615) epublished 2015).. 
The specification provides no limiting definition or guidance on how to calculate an immune score expression level.  
Powles teaches atezolizumab is (MPDL3280a; anti-PD-L1) (title). Maecker teaches atezolizumab has the amino acid sequence recited in the claims (SEQ ID NO  9. 10, 11, 12, 13, 14, 16, 17).  
Herbst teaches the detection of the recited genes  and comparison to a control level and treatment with an effective amount of MPDL3280A.
Herbst provides a teaching of predictive correlated to the response of MPDL3280A in cancer patients (title).  Herbst teaches, “Here we show that across multiple cancer types, responses (as evaluated by Response Evaluation Criteria in Solid
Tumours, version 1.1)were observed in patients with  tumours expressing high levels of PD-L1, especially when PD-L1 was expressed by tumour-infiltrating immune cells.” (abstract).
	Herbst teaches, “We compared results obtained for pre-treatment NSCLC tumours with those for renal cell carcinoma and melanoma (Extended Data Fig. 6). Although the expression of PD-L1 in MPDL3280A-responsive patients was a common feature, other aspects of the immune microenvironment appeared different. In melanoma, pre-treatment tumours in responding patients demonstrated elevated expression of IFN-γ as well as IFNγ- inducible genes (for example, IDO1 and CXCL9). These associations were weaker in patients with NSCLC or renal cell carcinoma.” (page 565, 1st column, last full paragraph).
Thus Herbst anticipates claims 1, 2, 7.
Herbst does not specifically teach the use of subjects with cancer that have been treated with an anti-PD-L1 antagonist and subjects with non-PD-L1 treatments.
However, McDermott teaches the use of subjects with treatments other than PD-L1 antagonists.
Hess teaches a review of database analysis for retrospective studies using electronic medical record data.  
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use electronic medical record data including test on which PD-L1, CXCL9 and IFNG are detected and use the data to examine difference between those that had been treated with PD-L1 antagonists and other treatments to stratify the subjects.  The artisan would be motivated to examine if PD-L1, CXCL9 and IFNG expression were indicative of response to PD-L1 antagonists after previous treatment with PD-L1 antagonists or other chemotherapies.  The artisan would have a reasonable expectation of success as the artisan is merely using data from electronic medical records to examine the correlation taught by Herbst. 
With regards to claim 99, McDermott teaches, “VEGF tyrosine kinase inhibitors (TKIs), bevacizumab, mammalian target of rapamycin inhibitors, or interleukin-2 (IL-2)” (patients page 834).
With regards to claim 14, 66 Herbst teaches progression free survival (figure 3).  
With regards to claim 16-17, Herbst teaches median and/or average  of normalized (extended data figure 6).
With regards to claim 69-70, Herbst teaches qRT-PCR (extended data figure 6).
With regards to claims 76-78, Herbst teaches FFPE tumor samples containing tumor cells and tumor infiltrating immune cells (DNA and RNA isolation from FFPE tumor tissue, METHODS).
With regards to claim 80, 82, Herbst teaches NSCLC, melanoma and RCC.
With regards to claims 88 and 97, atezolizumab is (MPDL3280a).
With regards to claim 103, Herbst teaches treatment with only MPDL3280a (atezolizumab).
Summary
No claims are allowed.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634